RIPPLE, Circuit Judge,
concurring.
I concur in the judgment of the court. In my view, to the extent that the plaintiffs seek a redetermination of the Congress’ apportionment of the seats of the House of Representatives, this suit presents a non-justiciable political question. See Baker v. Carr, 369 U.S. 186, 82 S.Ct. 691, 7 L.Ed.2d 663 (1962); Coleman v. Miller, 307 U.S. 433, 59 S.Ct. 972, 83 L.Ed. 1385 (1939). The Constitution squarely places sole responsibility for this fundamental function of government on the Congress. U.S. Const. art. I, § 2; cf. McIntyre v. Fallahay, 766 F.2d 1078, 1081 (7th Cir.1985) (dispute arising out of congressional recount nonjusticiable in light of U.S. Const, art. I § 5, cl. 1).
To the extent that the plaintiffs seek an order directing the Secretary of Commerce to present the Congress with a revised count of the Nation’s population, the plain language of the governing statute makes it clear that the matter is committed to agency discretion. See Webster v. Doe, 486 U.S. 592, 599-601, 108 S.Ct. 2047, 2051-52, 100 L.Ed.2d 632 (1988); Heckler v. Chaney, 470 U.S. 821, 827-35, 105 S.Ct. 1649, 1653-57, 84 L.Ed.2d 714 (1985). There is “no law to apply.” Citizens to Preserve Overton Park, Inc. v. Volpe, 401 U.S. 402, 410, 91 S.Ct. 814, 820, 28 L.Ed.2d 136 (1971) (citing S.Rep. No. 752, 79th Cong., 1st Sess. 26 (1945)).